Citation Nr: 0523354	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision which found the veteran 
continued to remain incompetent for VA purposes.  


FINDING OF FACT

The veteran does not consistently possess the mental capacity 
to contract or to manage her own affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate her claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated in February 2004, a VCAA letter dated in November 2003, 
and a supplemental statement of the case dated in April 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  She was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a hearing before the 
undersigned Acting Veterans Law Judge in January 2005.  The 
veteran has also received several VA examinations and field 
examinations during the course of this appeal.  The veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Historically, the veteran was determined to be incompetent by 
a rating decision of September 2001.  The veteran has been 
rated as 100 percent disabled, based on individual 
unemployability, since October 2000, for numerous service-
connected disabilities, to include schizoaffective disorder, 
and a total hysterectomy.

In October 2002, the veteran filed a claim to review her 
competency status.  The veteran maintains that she is 
competent for VA purposes.  The relevant evidence of record 
includes the report of VA and private treatment, VA 
examination reports, and field examination reports.

VA treatment records from 2002 to the present show continued 
treatment for many of the veteran's service connected 
disabilities.

In September 2002, the veteran was arrested for bouncing $10 
checks.  The veteran was noted to have a hearing pending for 
appointment of a conservator and a guardian.  The veteran was 
hospitalized in a private facility's psychiatric unit in 
September and October 2002.  The field examiner indicated 
that in his opinion, if the veteran were given control over 
her funds, she would spend them in a lump sum.

A September 2002 report of private treatment indicates that 
the veteran was hospitalized for several weeks at a private 
facility, to which she was referred after being arrested for 
writing bad checks.  The veteran was noted to improve slowly 
but steadily over the course of her hospitalization.  She was 
diagnosed as having chronic schizophrenia, and found to have 
a GAF score of 65 on hospital discharge.

The veteran underwent a VA field examination in October 2002.  
The report of that examination indicates that the veteran has 
a history of compulsive purchases.  She was alert and 
oriented times three.  She recently had a period of 
psychiatric hospital care.  She exhibited active delusions of 
taking care of her sister who is in Arizona.  She had 
delusions of grandeur regarding lifestyle and fiscal 
purchases.  It was noted that the veteran's allowance was 
increased from $100 to $200 per week starting in late 
September 2002, and that since then, she has been constantly 
calling for more funds.  The field examiner indicated that 
the veteran lacks the cognitive ability to administer her 
funds.  It was indicated, as noted above, that the veteran 
told her fiduciary that she would buy marijuana with her 
money if she wanted to.  She has a history of losing and 
bouncing checks.  An attachment to this report listed several 
bad checks the veteran had written.  Groceries were purchased 
on a voucher system, however, she was cashing them in for 
cash.  She was not able to explain how funds were spent, 
except to say that she buys a lot of food.  There was no 
change in her rating of incompetency for VA fund usage.  It 
was noted that the veteran had called in late December 2002 
and stated that her clothing funds of $350 sent the previous 
week had been lost.  She stated that she lost $340 dollars of 
it.  The field examiner advised the veteran that she would 
have to use her allowance for clothes, and in the future, all 
clothes would be purchased with the assistance of a fiduciary 
or family member.  The examiner recommended no change in 
annual accounting needs.  The veteran reported spending the 
day in her apartment or shopping.  She was currently 
attending a DEEP driving program.  She wanted to buy a new 
2003 car valued at $20,000.00.  She stated that she liked to 
do crafts.  She indicated that her quality of life was poor 
at this time due to her service connected conditions.  She 
was not employable due to her psychosis.  She has made no 
attempt to seek employment since the last field examination.  
She was noted to be living in a one room studio apartment 
over a bar in a commercial area of her town.  The examiner 
did not visit her apartment because the veteran was 
psychiatrically hospitalized.  Contact was made with her 
social worker who stated that he visits the veteran monthly.  
He stated that the veteran's apartment is always dirty and 
unkempt, but safe and warm, and that this was the way the 
veteran preferred to live.  No adverse living conditions were 
noted.

The field examiner indicated that, in his opinion, the 
veteran remained in need of a legal custodian.  All needs 
were timely met by the legal custodian.  It was therefore 
recommended to keep the current legal custodian.  It was not 
felt to be in the best interests of the veteran to recognize 
her mother as conservator as this would create undue stress 
on the veteran.  It was noted that a condition of the 
veteran's probation for bouncing checks was that she not have 
a checking account.  It was recommended that the veteran 
continue with a third party fiduciary.

The veteran received a VA psychiatric examination in December 
2002.  At that time, the veteran was noted to have difficulty 
with concentration, but did not appear delusional.  She 
appeared to be anxious and agitated, and her current behavior 
did not appear to be inappropriate.  Her personal hygiene was 
adequate.  She was oriented times three.  Her recent memory 
was diminished, and there were no obsessions or compulsions.  
Speech was slowed.  She denied current substance abuse, but 
was noted to have had difficulty in the past with 
polysubstance abuse.  In terms of her financial situation, 
she reported that her sole income was her VA check.  She 
reported receiving $200 a week from her fiduciary, which she 
spends on groceries, laundry, and taxis to get around.  She 
reported that she usually has money left at the end of the 
week.  The examiner indicated that it appeared that despite 
her impairments, the veteran was competent to manage her own 
affairs from a psychiatric point of view.  The veteran was 
assessed with a Global Assessment of Functioning (GAF) of 45.  
The examiner noted that this evaluation reflected that while 
she was able to bathe and dress herself, she tended to avoid 
people, concentrated poorly, and adapted poorly to stress, 
and as well had a severely impaired industrial capacity and 
social function.  Her prognosis was guarded.

The report of a November 2002 VA psychiatric report indicates 
that the veteran reported that she has a fiduciary that she 
finds helpful, and a payee; the veteran at that time 
indicated she was satisfied with this arrangement.  She 
indicated that she felt the fiduciary budgeted well, and she 
found her available and helpful.

A VA field examiner's report of contact with the veteran's 
fiduciary, dated in December 2002, is of record.  It 
indicates that the examiner had received a request for $350 
for a clothing allowance from the veteran.  She was notified 
that this amount would be allowed only if she mailed the 
proof of purchases to the fiduciary.  A call was then 
received from the fiduciary who stated that the veteran has 
had several clothing allowances which the examiner was not 
aware of.  Prior to releasing the funds, the fiduciary called 
the veteran regarding the additional funds she requested for 
clothes.  When queried by the fiduciary, the veteran stated 
that she does in fact buy marijuana with her money.  The 
veteran stated that it was her money to do what she wanted 
with.

The veteran received a VA examination in March 2003 to 
address the issue of her competency.  This examination was 
conducted by a Board of three examiners.  At that time, the 
veteran's past psychiatric history was noted.  It was found 
to be fairly extensive, and it was noted that the veteran has 
had several psychiatric hospitalizations and she has had 
several psychotic episodes.  She has been treated over 
several years with psychiatric medications.  Her medical 
history was noted to be complicated by a history of substance 
abuse.  She evidently had been involved with use of 
methamphetamine, marijuana, and alcohol.  Her social history 
indicated that she was on active duty for four years.  She 
said that she was sexually assaulted while in the military.  
She currently lives alone and has a fiduciary that manages 
her financial affairs.  She reported that she currently lives 
in her own apartment.

Upon examination, the veteran was noted to be oriented to 
time, place, and person.  She denied delusions or 
hallucinations and she denied suicidal or homicidal thoughts.  
Her personal hygiene appeared to be adequate and she had no 
obsessions or compulsions.  Her speech was somewhat slowed 
and mood appeared to be depressed.  The veteran was diagnosed 
with schizoaffective disorder, with a GAF score of 40.  The 
examiners indicated that this meant that the veteran had 
major impairments of judgment, thinking, and mood.  She was 
noted to be able to bathe and dress herself, but adapted 
poorly to stress.  She was noted to be socially withdrawn and 
she had a severely impaired industrial capacity and social 
function.  Plus, her prognosis was guarded.  The examiner 
indicated that, in terms of competency, it was of note that 
this was a veteran who had a major mental illness and has had 
several psychotic episodes.  She has also had a history of 
substance abuse, plus limited insight.  She was 
psychiatrically hospitalized as recently as late 2002.  She 
evidently has a pattern of getting off her medications and 
deteriorating.  She has had legal problems as recently as 
late 2002 when she was charged with writing worthless checks.  
Given the veteran's history and clinical presentation, it was 
indicated that the opinion of these three examiners was that 
she was not competent at this point.  They did not feel that 
psychological testing was indicated at that time.

A March 2003 VA social work note indicates that the veteran 
contacted the social worker to show that she is being 
compliant.  She was taking her medications as prescribed, and 
was found to be much better off with them.  The social worker 
reported that he would be very careful about her taking 
control of her money.  He noted that she indicated that she 
used marijuana and did not plan to give that up.

An April 2003 VA social work note indicates that the social 
worker made contact with the veteran after noon, and she was 
still sleeping.  She indicated that she had been out partying 
the previous night and did not get to bed until late.  She 
continued to use marijuana, and was spending around $40 a 
week.  She indicated that she did not want to give this up as 
it made her feel calm.  She indicated that she had been 
compliant with her medications, and the social worker noted 
that her behavior seemed to confirm this.  Her apartment was 
noted to be very cluttered and dirty.

The veteran received another VA field examination in October 
2003.  At that time, the veteran was alert and receptive to 
the visit.  She stated that she does not drink any alcohol.  
She stated that she feels better since her medication dose 
has been lowered.  She is oriented to person, place, and 
time, and her responses were proper.  It was noted that the 
veteran had a long history of being financially abused by 
family members.  The fiduciary stated that the veteran had 
incurred telephone bills of $300 per month, because her 
sister out of state was using her telephone card.  She also 
stated that the veteran readily and freely admitted to 
smoking marijuana.  The fiduciary felt that if the veteran 
were given full use of her funds, the majority of the funds 
would be put towards smoking marijuana.  The veteran was able 
to make monetary change.  She had three dollars in her 
wallet.  Her personal needs allowance was used for groceries, 
tobacco, and other incidentals.  The veteran was found to be 
not a good candidate for supervised direct payment.  The 
field examiner indicated that there was no change in her 
rating of incompetency.

It was noted that all expenses were discussed an authorized 
by the examiner.  The veteran was noted to have incurred 
approximately six thousand dollars this year in legal fees 
regarding her guardianship.  She was also authorized the 
purchase of a car.  The majority of VA funds are applied to 
her monthly expenses.  The veteran's social capacity was fair 
to good.  She has a few selected friends in the community.  
She is currently attempting to change her diagnosis of 
schizo-affective disorder to post traumatic stress disorder 
(PTSD) due to a reported rape while in military service.  She 
enjoys watching TV and visiting her friend in the morning.  
In the afternoon she will nap and go shopping.  She has had 
problems with her knee, making her walking ability limited.  
She is currently in an ongoing struggle for her guardianship 
with her mother.  It was noted that the veteran called on 
December 2003 requesting $500 for her Christmas gifts.  It 
was discovered that some of those funds were given to her 
sister last Christmas, and that she will only receive $200 
per holiday.  This was coordinated through her mother who is 
the temporary guardian and the legal custodian.  In summary, 
the examiner indicated that it was his opinion that the 
veteran continued to be in need of a fiduciary.  

A December 2003 VA social work note indicates that the 
veteran had done very well for the past year, and as long as 
she stays on her medications, she is very good.  Her place 
has been for the most part clean and tidy, and she has been 
taking good care of her personal hygiene.  The social worker 
indicated that the only problem he saw was that she smoked a 
lot of marijuana and would not give this up.

A December 2003 VA psychiatric outpatient note indicated that 
the veteran was seen to obtain a statement in support of her 
claim that she can manage her own money.  The veteran stated 
that she had never been hospitalized before for any psychosis 
and denied ever being paranoid or having any sort of 
hallucinations, yet she has a history as noted of having been 
hospitalized within the past few years and given a diagnosis 
of schizophrenia.  The veteran stated that she is having this 
amended and removed from her records, and that she actually 
has PTSD from a history of rape.  On examination, veteran was 
alert and oriented, affect and mood a bit irritable, thought 
showed some strong denial, there was no suicidal or homicidal 
ideation, speech was normal rate and rhythm, normal 
psychomotor activity, she denied hallucinations or delusions, 
insight appeared limited, judgment was good, and she was goal 
oriented.  The examiner diagnosed the veteran with a 
psychosis.  He indicated that if further noncompliance 
occurred, the veteran likely would relapse, however, she was 
in denial of any past or present symptomatology.

A statement, dated January 2004, from a VA social worker is 
of record.  He indicates that he had been seeing the veteran 
monthly since April 2003.  He further indicates that one of 
the major changes the veteran has made in her life is 
becoming medication compliant.  The social worker indicated 
that this has allowed her to function much more effectively 
in the community.  She now keeps her apartment clean and neat 
and her personal hygiene has improved.  She had become more 
effective at planning ahead.  She worked out the plans to 
purchase a practical car, and was able to purchase all of her 
Christmas gifts in a timely fashion without going over 
budget.  She has been much more aware of the consequences of 
her actions and has been acting appropriately.

A February 2004 incidental note indicated that it was 
reported that the veteran had not being taking her 
antipsychotics since December 2003, and was very agitated, 
and very psychotic.

The report of VA outpatient treatment dated March 2004 
indicates that the veteran was noted to continue to show 
fixed delusions regarding the initial assessment of her 
symptomatology as schizophrenia.  The veteran was noted to be 
on injectable psychiatric medication.  Upon examination, the 
veteran was noted to be alert and oriented.  Affect and mood 
were guarded, thought showed strong denial, rationalization, 
and persecutory delusions, though less than in the past, no 
suicidal or homicidal ideation, speech was normal rate and 
rhythm, normal psychomotor activity, no EPS observed, denied 
hallucinations or delusions, insight was very limited, 
judgment was fair, and she was goal oriented.  The veteran 
was diagnosed with schizophrenia, paranoid type.  Ongoing 
delusions were noted to be present, although she did benefit 
from medication.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in January 2005.  At that time, she 
testified that she felt she was competent to handle the 
disbursement of VA funds.  She reported that she was now 
receiving medication in the form of injections, which she 
felt had helped her.

A January 2005 VA social work note indicates that the veteran 
was found to continue to function quite well as long as she 
is medication compliant.  She was noted to be compliant for 
almost a year.  She is able to keep her place clean and 
picked up.  She is taking better care of herself personally.  
She told the social worked she was going to have a hearing to 
determine whether she could become her own fiduciary.  Now, 
she tends to spend all of the money she is allotted in a 
month.  The social worked indicated that she seemed to manage 
that fairly well, but he could not predict how the veteran 
would do if she were to have her full check to spend.  

A further January 2005 note from a VA psychiatrist indicates 
that the veteran had been stable for about six months at that 
time, which in the scope of her history is a relatively brief 
amount of time.  Insight regarding her illness was noted to 
be limited.  The physician indicated that he would defer to 
the veteran's fiduciary regarding whether the veteran could 
manage partial responsibilities at this point.

The Law and Analysis

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2004).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2004).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is not competent for VA purposes.  In this 
regard, the Board notes that the preponderance of the 
evidence submitted indicates that the veteran is not 
competent to handle her finances.  Specifically, the Board 
finds probative the report of an October 2002 field examiner, 
who recommended that the veteran continue with a third party 
fiduciary; an October 2003 field examiner, who indicated that 
the veteran continued to be in need of a fiduciary, the 
opinion of a Board of three examiners, dated March 2003, 
which was to the effect that the veteran was not competent at 
that point.  Each of these opinions appears to have been 
based on a thorough review of the veteran's psychiatric 
history, and a thorough examination of the veteran's current 
psychiatric state, and each indicates that the veteran is not 
competent to handle her finances.

The Board notes the opinion contained in a December 2002 VA 
examination report, which indicates that, despite her 
impairments, the veteran was competent to manage her own 
affairs from a psychiatric point of view; however, the Board 
does not find that opinion to be based on a thorough review 
of the record or knowledge of the veteran's situation; for 
instance, that examiner indicated that it did not appear that 
the veteran had any current problems with substance abuse, 
when the veteran has freely admitted that she still regularly 
uses marijuana.  Therefore, the Board finds more probative 
those opinions as stated above, which appear to be based on a 
thorough review of the veteran's psychiatric history and 
current psychiatric state.

The Board is mindful of the fact that some recent treatment 
records appear to indicate that the veteran has better 
functioning when she takes her medication.  Recent treatment 
records also show that the veteran's insight was limited and 
that it was unclear as to how she would do if she were to 
have her full check to spend.

Thus the Board finds that the preponderance of evidence of 
record indicates that the veteran is not competent for VA 
purposes.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

The veteran is not competent for VA purposes. 



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


